Citation Nr: 0941953	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-31 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of 
stroke.

3.  Entitlement to service connection for arthritis

4.  Entitlement to service connection for residuals of cold 
injury, feet and legs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1954 to August 1957.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2006 rating decision of the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
the regulations implementing it apply in the instant case.  
While the notice provisions of the VCAA appear to be 
satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159.  Notably, the 
National Personnel Records Center (NPRC) has certified that 
the Veteran's service treatment records (STRs) stored at that 
facility were likely destroyed in a 1973 fire at the facility 
and an October 2005 VA Memorandum makes a Formal Finding that 
the Veteran's treatment records are unavailable for review.  
In such circumstances, VA has a well established heightened 
duty to assist the Veteran in developing his claim.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).

It is claimed by and on behalf of the Veteran that he 
sustained cold weather injury to his feet and legs as a 
result of exposure to extreme cold weather while being 
stationed in Germany and that he has experienced numbness, 
discolored pigmentation, and fungus of the nails of both 
lower extremities as a result of this exposure.  VA 
outpatient treatment records include findings by PA-C 
(physician assistant-certified), dated in December 2004, that 
the Veteran's medical history includes poor circulation in 
the legs and feet which is secondary to a cold injury in 
Germany during his service time.  In addition, a February 
2006 report from this PA-C includes an assessment of 
peripheral neuropathy, onychomycosis, varicose veins, and 
peripheral vascular disease, possibly all related to prior 
cold injury.  Although STRs are unavailable for review, the 
Veteran has submitted photographs of himself as a service 
members standing in snow, thereby providing competent 
evidence of possible cold injury during service.  

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of the disorders (identified as 
poor circulation) of his feet and legs.  Under 38 U.S.C.A. 
§ 5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is: (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the instant case, the Veteran currently suffers from 
impairment of the feet and legs and he has indicated that he 
has experienced such impairment since exposure to extreme 
cold weather while serving in Germany.  As such, the claim 
must be remanded for the Veteran to be afforded a VA medical 
examination and for an opinion to be rendered regarding the 
onset and/or etiology of his bilateral lower extremity 
impairment.

With respect to the claims for service connection for 
residuals of stroke, it is noted that VA outpatient treatment 
records reflect that the Veteran was hospitalized on March 
15, 2004 at Baylor All Saints Hospital in Fort Worth, Texas 
for CVA (cerebrovascular accident or stroke).  However, these 
private treatment records have not been obtained and are not 
available for review.  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Accordingly, 
these treatment records must be obtained before deciding his 
appeal.

Similarly, review of the claims file also reflects that the 
Veteran is in receipt of benefits from the Social Security 
Administration (SSA) (See March 24, 2004 VA outpatient 
treatment report).  The claims file does not contain any SSA 
records.  These records, assuming they exist, are potentially 
pertinent to his claims with VA and therefore should be 
obtained for consideration in this appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight in determining whether to award or 
deny VA disability compensation benefits).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA as well as non-VA, 
from whom he has received treatment for 
hypertension, arthritis, stroke, and 
residuals of cold weather injury since his 
discharge from active duty service in 
August 1957.  After obtaining any 
necessary authorization from the Veteran, 
the RO should attempt to obtain a copy of 
all indicated records not already 
associated with the claims folder.

2.  Obtain the Veteran's SSA records, 
including all medical records that formed 
the basis of any decision rendered.  The 
efforts to obtain these records should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder for 
consideration.

3.  Schedule the Veteran for a VA cold 
injury protocol examination to determine 
the nature and etiology of any bilateral 
foot/leg disorder, including peripheral 
neuropathy, onychomycosis, varicose veins, 
peripheral vascular disease.  The claims 
file should be provided to and reviewed by 
the examiner, and the examination report 
should reflect that this was done. The 
examiner should accept as true that the 
Veteran was exposed to cold weather during 
his service in Germany.  The examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current bilateral 
foot/leg disorder is related to an 
incident of the Veteran's military 
service, including exposure to cold.

4.  Thereafter, readjudicate the claims on 
appeal.  If the benefits sought remain 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC), and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


